Motion Granted; Dismissed and Memorandum Opinion filed May 22, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00901-CV

                        BARBARA ULMER, Appellant
                                       V.
                DEREK ANTHONY JENKINS, SR., Appellee

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-44247

              MEMORANDUM                        OPINION
      This is an appeal from a final decree of divorce signed July 26, 2013. On
May 16, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.